Citation Nr: 1433962	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  11-06 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel




INTRODUCTION

The Veteran served on active duty from April 2004 to July 2009.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, awarded service connection for PTSD with an initial 50 percent evaluation effective July 26, 2009 and denied service connection for bilateral hearing loss.  


FINDINGS OF FACT

1.  The Veteran's PTSD most nearly approximates occupational and social impairment with reduced reliability and productivity.

2.  The Veteran does not have a bilateral hearing loss disability. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  A bilateral hearing loss disability was not incurred or aggravated during active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

Service connection for PTSD was granted in the March 2010 rating decision on appeal.  An initial 50 percent evaluation was assigned effective July 26, 2009.  The Veteran contends that an increased initial rating is warranted as his PTSD has affected every aspect of his life. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.

As a preliminary matter, the Board notes that the Veteran has been treated for a psychiatric disorder other than PTSD, diagnosed as a nonspecified depressive disorder.  VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, the record does not contain evidence differentiating the symptoms associated with the Veteran's service-connected and nonservice-connected psychiatric disorders.  Additionally, the January 2010 VA examiner specifically found that the Veteran's depressive disorder was secondary to the service-connected PTSD.  Therefore, the Board will consider all of the Veteran's psychiatric symptoms and impairment when determining the severity of his PTSD. 
The Veteran's PTSD is currently evaluated as 50 percent disabling under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

With respect to the schedular criteria, the Veteran manifests symptoms that are specifically contemplated by the currently assigned 50 percent rating.  Treatment records from a private psychiatric provider and from the Dallas VA Medical Center (VAMC) demonstrate symptoms including impairment of short term memory, a flattened affect, and disturbances to motivation and mood.  The Veteran's January 2010 and October 2012 VA examination reports also document PTSD symptoms of depression, nightmares, hypervigilance, intrusive thoughts, and irritability.  These symptoms are also contemplated by a 50 percent evaluation.  Additionally, the January 2010 VA examiner specifically found that the Veteran's PTSD was only moderate in severity.  

The Veteran's Global Assessment of Functioning (GAF) scores have also established the presence of  PTSD symptoms that are no more than moderate.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2013)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Throughout the claims period, the Veteran's GAF scores have ranged from 51 to 60, consistent with moderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

The Veteran's service-connected PTSD has also resulted in occupational and social impairment, but the medical and lay evidence establishes that the impairment is only moderate in severity.  During the January 2010 VA examination, the Veteran reported that he was not working and was enrolled in school.  While he stated that he was not giving his schoolwork his full effort, he did not identify any specific problems with school due to PTSD symptoms.  Two years later, during the October 2012 VA examination, the Veteran stated that he was working full time as a supervisor at a security company and had been employed there since November 2010.  He did very well at work and was promoted after only six months.  

Turning to social impairment, the Veteran reported during the October 2012 VA examination that he was separated from his wife and was initiating a divorce.  Although the Veteran associated the dissolution of his marriage with a general inability to get along with his wife, the Board notes that the Veteran also stated that his relationship with his children had improved since the separation and he and his wife had a congenial relationship with respect to parenting issues and when they interacted in person.  The Veteran's treatment records and VA examinations also note some tendencies towards dissociation and isolation, but he reported during the October 2012 VA examination that he had many friends from work, school, and the military and easily made new friends.  He denied any feelings of estrangement and did not have a diminished interest in activities.  The Veteran also reported that he enjoyed many activities and had successfully cut out any (such as golf) that reminded him of his time in Iraq.  Therefore, the Board finds that while the Veteran's PTSD has clearly resulted in some social impairment and is a factor in the break-up of his marriage, it is overall no more than moderate and allows him to relate well to his children and a large group of friends.

The criteria for a 70 percent rating for a psychiatric disability are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  Throughout the claims period, the Veteran complained of a depressed mood and his PTSD has affected his relationship with his wife.  However, the Board notes that there is no evidence that the service-connected psychiatric disorder has affected his judgment or ability to think.  The Veteran complained of some memory and concentration problems as early as August 2009, but described only recent memory deficits such as forgetting certain chores and tasks at the January 2010 VA examination.  The October 2012 VA examiner found that the Veteran's complaints fell into the range of normal memory.  The October 2012 VA examiner also specifically found that the Veteran's PTSD most nearly approximated the criteria associated with the current 50 percent evaluation as it was productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks.  The Veteran was generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

The record also does not demonstrate the presence of symptoms associated with an increased 70 percent rating, or others of similar severity, frequency, and duration.  The Veteran specifically denied experiencing suicidal or homicidal ideation throughout the claims period and there is no evidence his PTSD affects his ability to function independently, appropriately or effectively.  He also noted at the October 2012 VA examination that he was able to make friends easily and clearly does not have difficulty establishing and maintaining effective relationships.  Therefore the Board finds that the Veteran's PTSD most nearly approximates the current 50 percent evaluation and an increased initial schedular rating is not warranted at any time during the claims period. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's PTSD.  The Veteran's psychiatric disorder is manifested by symptoms such as a depressed mood, restricted affect, and moderate impairment to occupational and social functioning.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.

Entitlement to a TDIU is also an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106   (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

In this case, the record is negative for evidence that the Veteran is unemployable due service-connected PTSD.  He is not in receipt of Social Security disability benefits, and has continued to work full time throughout the claims period.  The medical and lay evidence does not establish that the Veteran has lost any time from work or is unable to perform his duties due to his service-connected PTSD.  Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected psychiatric disorder.


Service Connection Claim

The Veteran contends that he incurred a bilateral hearing loss disability due to acoustic trauma during active service in Iraq.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Hearing loss will be considered a disability for VA disability compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, the threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).   After review of the complete record, the Board finds that evidence is against a finding that there is a current bilateral hearing loss disability. 

Service treatment records include some findings pertaining to the Veteran's ears.  The Veteran was examined twice just prior to his separation from active duty service; the June 2009 separation examination shows a diagnosis of high frequency hearing loss and the associated audiograms showed pure tone thresholds, in decibels, as follows:







HERTZ (Hz)



500
1000
2000
3000
4000
RIGHT
5
5
10
10
25
LEFT
10
10
10
15
20

Hearing loss was also diagnosed at the July 2009 separation examination, though pure tone thresholds indicated better hearing than those noted in June 2009.  The Veteran specifically denied experiencing hearing loss on the June 2009 and July 2009 reports of medical history, but he did complain of ear aches in July 2009.  

The Board notes that the in-service diagnosis of hearing loss cannot serve to establish the presence of a current disability as service records do not demonstrate hearing loss of sufficient severity to establish a disability for VA purposes.  While the June 2009 separation examination indicates some loss of hearing at 4000 Hz, it is not of sufficient severity to establish a current disability under 38 C.F.R. § 3.385.

The post-service medical evidence of record also does not establish a hearing loss disability for VA purposes.  The Veteran was provided VA audiological examinations in January 2010, March 2011, and October 2012.  At each examination he complained of having difficulty understanding speech, especially when speaking to his wife.  None of the three VA examination audiograms established a hearing loss disability in accordance with 38 C.F.R. § 3.385.  The most severe hearing loss was demonstrated at the examination in October 2012.  
At that time, pure tone thresholds, in decibels, were as follows:




Hz



500
1000
2000
3000
4000
RIGHT
5
10
5
5
25
LEFT
10
15
15
10
20

Speech discrimination testing indicated word recognition of 100 percent in the right ear and 96 percent in the left ear.  Treatment records from the Dallas VAMC are also negative for complaints of hearing loss or findings of hearing loss.   Furthermore, all three VA examiners concluded that the Veteran had normal hearing. 

The Veteran contends that he manifests a bilateral hearing loss disability.  As discussed above, lay statements can  establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection" in certain circumstances.  See Layno at 469 (1994).  However, where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Grottveit at 93 (1993).  In this case, the Board finds that the Veteran is not competent to diagnose the presence of a hearing loss disability in accordance with 38 C.F.R. § 3.385.  He is competent to identify and explain the symptoms that he observes and experiences, such as a decrease in hearing acuity and difficulty hearing under certain circumstances, but the disability on appeal requires more than a report of decreased hearing acuity.  Clemons, supra.  Under VA regulations, a hearing loss disability must be established with objective audiogram testing indicating hearing loss at certain objective and quantitative levels.  The Board therefore finds that the Veteran is not competent to diagnose himself with a hearing loss disability for VA purposes. 

In sum, the evidence is against a finding of any current disability due to service.  Three VA audiologist have determined (based on objective medical testing) that the Veteran does not manifest a hearing loss disability for VA purposes.  Service records also do not document a hearing loss disability in accordance with 38 C.F.R. § 3.385.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim.





Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Regarding the claim for service connection for bilateral hearing loss, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a December 2009 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the December 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the claim for an increased rating for PTSD, the Veteran initiated an appeal of the assigned disability rating following an award of service connection.  The claim for service connection for the disability on appeal is now substantiated and the filing of a notice of disagreement (NOD) as to the March 2010 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2013).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the agency of original jurisdiction (AOJ) must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the NOD.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The SOC mailed in January 2011, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formula for all possible schedular ratings under these diagnostic codes.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided several VA examinations in response to his claims that included objective medical findings and appropriate VA medical opinions.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.

Entitlement to service connection for bilateral hearing loss is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


